Citation Nr: 0018686	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-04 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hepatitis C prior to April 30, 1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
hepatitis C beginning April 30, 1998. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1989 to 
September 1996.  This case comes before the Board of 
Veterans' Appeals (the Board) on appeal from a September 1998 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In that 
decision, the RO granted service connection for hepatitis and 
assigned a noncompensable evaluation to this disability, 
effective from the date of the claim.  The disability rating 
for hepatitis C was subsequently increased to 30 percent for 
the period beginning April 30, 1998.  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, as the appellant has not withdrawn his appeal, 
the issue remains in appellate status.  

It is also noted that the appellant appealed the initial 
rating that was assigned after service connection was 
granted.  As such, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application.


REMAND

Since the issuance of the Statement of the Case in February 
2000, the appellant has submitted additional evidence which 
has not been considered by the RO.  Specifically, this 
evidence includes a March 2000 letter from a private 
gastroenterologist and the report of a March 2000 VA medical 
examination.

In his March 2000 Statement in Support of Claim (VA Form 21-
4138), the appellant waived his right to have the 
gastroenterologist's statement initially considered by the 
RO.  However, the record does not reflect that the appellant 
waived his right to have the report of the March 2000 VA 
medical examination considered by the RO.  Any pertinent 
evidence submitted by the appellant which is accepted by the 
Board must be referred to the RO for review and preparation 
of a Supplemental Statement of the Case, unless this 
procedural right is waived by the appellant.  38 C.F.R. 
§ 20.1304(c).  Therefore, this case must be remanded to the 
RO for consideration of the March 2000 VA medical examination 
report.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The appellant has the right to 
submit additional evidence and 
argument on the matter or matters 
the Board has remanded to the 
regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should readjudicate the 
appellant's claim in light of the 
additional evidence added to the 
claims file after the Statement of 
the Case was issued.  After the 
development requested above has 
been completed, the RO should 
readjudicate the rating issue on 
appeal.  In adjudicating this 
rating claim, the RO must consider 
all the evidence of record and all 
potentially applicable rating 
criteria.  The RO should also 
consider the holding of the Court 
in Fenderson v. West, 12 Vet. App. 
119 (1999), and whether separate 
ratings can be assigned for 
separate periods of time based on 
the facts found ("staged" ratings).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




